Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 July 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) claims 1, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al (US 2014/0195117 A1) (herein after Kuwahara) further in view of Nishimoto et al (US 2016/0123769 A1) (herein after Nishimoto), and further in view of Schweizer et al (US 2017/0003182 A1) (herein after Schweizer).

	Regarding Claim 1, Kuwahara teaches, a rotation sensing apparatus (Fig. 1, ¶ [0065]; Fig. 1, ¶ [0068]; Examiner interpretation: torque sensor 20 is the rotation sensing apparatus) comprising: a detected part, configured to rotate in rotation directions, comprising a — first pattern portion with a plurality of first pattern members, and a — second pattern portion with a plurality of second pattern members (Fig. 1, ¶ [0072]; Fig. 1, ¶ [0065]; Fig. 3, ¶ [0072]; Examiner interpretation: sensor shaft 85 is the detected part, multiple windows 831 is the first pattern portion, multiple windows 831 is the second pattern portion); a sensor unit comprising a first sensor disposed opposite to the — first pattern portion, — and opposite to the — first pattern portion, and a second sensor disposed opposite to the —  second pattern portion, — and opposite to the — second pattern portion (Fig. 2, ¶ [0075]; Examiner interpretation: torque sensor 20 is the sensor unit, coils 22Aa is the first sensor, coils 22Ab is the second sensor, coils 22Ba is the third sensor, coils 22Bb is the fourth sensor); and a rotation information calculation circuit configured to calculate rotation information of a rotating body in response to a first oscillation signal, a second oscillation signal, a third oscillation signal, and a fourth oscillation signal generated based on respective outputs of the first sensor, the second sensor, the third sensor, and the fourth sensor (Fig. 2, ¶ [0080]; Examiner interpretation: circuit 50 is the rotation information calculation circuit, voltage from coil 22Aa is the first oscillation signal, voltage from coil  22Ab is the second oscillation signal, voltage from coil 22Ba is the third oscillation signal, voltage from coil 22Bb is the fourth oscillation signal), wherein the rotation information calculation circuit is configured to sense the rotation directions, in response to a differential signal, generated based on the first oscillation signal and the second oscillation signal (Fig. 2, ¶ [0082]: The differential amplifier 51A amplifies output a difference between the outputs from the coils 22Aa and 22Ab constituting the first coil pair 22A; Examiner interpretation: the voltage difference between 22Aa and 22Ab is the differential signal), and an oscillation signal corresponding to one of a maximum frequency and a minimum frequency, from among the first oscillation signal, the second oscillation signal, the third oscillation signal, and the fourth oscillation signal. (Fig. 2, ¶ [0076]; Fig. 2, ¶ [0085]; Fig. 2, ¶ [0086]; Examiner interpretation: first excitation frequency f1 and second excitation frequency f2 can have a maximum frequency and minimum frequency depending on the required frequency difference.)
	Kuwahara fails to teach, — a protruding first pattern portion — and a protruding second pattern portion — a sensor disposed opposite to the protruding first pattern portion — a third sensor disposed to be spaced apart from the first sensor in the rotation directions and opposite to the protruding first pattern portion, — a — sensor disposed opposite to the protruding second pattern portion, and a fourth sensor disposed to be spaced apart from the second sensor in the rotation directions and opposite to the protruding second pattern portion; —.
	In analogous art, Nishimoto teaches, — a third sensor disposed to be spaced apart from the first sensor in the rotation directions (Figs. 1, 2, ¶ [0026]; Examiner interpretation: element 22 (the third sensor) is spaced apart from element 21 (the first sensor) in an orthogonal direction (rotation direction)) — and a fourth sensor disposed to be spaced apart from the second sensor in the rotation directions (Figs. 1, 2, ¶ [0026]; Examiner interpretation: element 22 (the fourth sensor) is spaced apart from element 21 (the second sensor) in an orthogonal direction (rotation direction).) —.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuwahara by combining the first, second, third, and fourth sensors taught by Kuwahara with the first, second, third, and fourth sensors respectively taught by Nishimoto to teach a sensor disposed to be spaced apart from another sensor in a rotation direction taught by Nishimoto for the benefit of sensing minute rotation displacement of a body by utilizing a simple sensor [Nishimoto: ¶ [0004]; ¶ [0005].]
	Kuwahara in view of Nishimoto fail to teach, — a protruding first pattern portion — and a protruding second pattern portion — a sensor disposed opposite to the protruding first pattern portion — and opposite to the protruding first pattern portion, — a — sensor disposed opposite to the protruding second pattern portion, — and opposite to the protruding second pattern portion; —.
	In analogous art, Schweizer teaches, a rotation sensing apparatus (Fig. 5, a torque measurement system 400) — a protruding first pattern portion (Fig. 5, first plurality of teeth 412) — and a protruding second pattern portion (Fig. 5, a second plurality of teeth 418) — a sensor (Fig. 5, the sensor probe 406a) disposed opposite to the protruding first pattern portion (Fig. 5, ¶ [0061]) — and opposite to the protruding first pattern portion (Fig. 5, ¶ [0061]), — a — sensor (Fig. 5, sensor probe 406b) disposed opposite to the protruding second pattern portion, (Fig. 5, ¶ [0061]) — and opposite to the protruding second pattern portion; (Fig. 5, ¶ [0061]) —.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuwahara in view of Nishimoto by combining the rotation sensing apparatus and sensors taught by Kuwahara in view of Nishimoto with the rotation sensing apparatus and sensors taught by Schweizer for the benefit of sensing a rotation using an apparatus that is compact, cost effective, and is able to measure a torque acting on a short rotating shaft. [Schweizer: ¶ [0004].]

	Regarding claim 13, Kuwahara in view of Nishimoto in view of Schweizer teaches the limitations of claim 1, which this claim depends on.
	Kuwahara further teaches, the rotation sensing apparatus according to claim 1, wherein the rotation information calculation circuit is further configured to generate the differential signal by subtracting the second oscillation signal from the first oscillation signal. (Fig. 2, ¶ [0082]; Examiner interpretation: the voltage difference between 22Aa (the first oscillation signal) and 22Ab (the second oscillation signal) is the differential signal.)

	Regarding claim 14, Kuwahara in view of Nishimoto in view of Schweizer teaches the limitations of claim 1, which this claim depends on.
	Kuwahara further teaches, the rotation sensing apparatus according to claim 1, wherein the plurality of first pattern members are configured to partially overlap the plurality of second pattern members in an extending direction of a rotary shaft. (Fig. 3, ¶ [0072]; Examiner interpretation: It would be obvious for one skilled in the art to cut out the multiple windows 831 (the first pattern portion) and multiple windows 831 (the second pattern portion) such that the openings circumferentially overlap each other.)

	Regarding claim 15, Kuwahara in view of Nishimoto in view of Schweizer teaches the limitations of claim 14, which this claim depends on.
	Kuwahara further teaches, the rotation sensing apparatus according to claim 14, wherein the first sensor and the second sensor are provided in a first plane, and the third sensor and the fourth sensor are provided in a second plane (Fig. 2, ¶ [0075]; Examiner interpretation: coils 22Aa (the first sensor) and the coils 22Ab (the second sensor) are on a first plane, coils 22Ba (the third sensor) and coils 22Bb(the fourth sensor) are on a second plane.)
	Nishimoto further teaches, and the third sensor and the fourth sensor are provided in a second plane, having an angular difference from the first plane by a reference angle. (Figs. 1, 2, ¶ [0026]; Examiner interpretation: element 22 (the fourth sensor) is spaced apart from element 21 (the first sensor) in an orthogonal direction (the reference angle of the second plane).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuwahara in view of Nishimoto in view of Schweizer to include the teaching of sensors placed on planes with an angular difference taught by Nishimoto for the benefit of sensing minute rotation displacement of a body by utilizing a simple sensor [Nishimoto: ¶ [0004]; ¶ [0005].]

	Regarding claim 16, Kuwahara in view of Nishimoto in view of Schweizer teaches the limitations of claim 1, which this claim depends on.
	Kuwahara further teaches, the rotation sensing apparatus according to claim 1, wherein the plurality of first pattern members and the plurality of second pattern members are arranged to have a same angular phase. (Fig. 3, ¶ [0072]; Examiner interpretation: It would be obvious for one skilled in the art to cut out the multiple windows 831 (the first pattern portion) and multiple windows 831 (the second pattern portion) such that the openings the same angular phase.)

	Regarding claim 17, Kuwahara in view of Nishimoto in view of Schweizer teaches the limitations of claim 16, which this claim depends on.
	Nishimoto further teaches, the rotation sensing apparatus according to claim 16, wherein the first sensor and the second sensor are configured to have an angular difference of a half of a reference angle and be spaced apart from each other in the rotation direction (Figs. 1, 2, ¶ [0026]; Examiner interpretation: element 22 (the sensor) is spaced apart from element 21 (the sensor) in an orthogonal direction (angular difference in the rotational direction)), and the third sensor and the fourth sensor are configured to have an angular difference of the half of the reference angle and to be spaced apart from each other in the rotation direction. (Figs. 1, 2, ¶ [0026]; Examiner interpretation: element 22 (the sensor) is spaced apart from element 21 (the sensor) in an orthogonal direction (angular difference in the rotational direction))
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuwahara in view of Nishimoto in view of Schweizer to include the teaching of two sensors configured to have an angular difference of a half of a reference angle and be spaced apart from each other in the rotation direction taught by Nishimoto for the benefit of sensing minute rotation displacement of a body by utilizing a simple sensor [Nishimoto: ¶ [0004]; ¶ [0005].]

6.	Claim(s) 2 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al (US 2014/0195117 A1) (herein after Kuwahara) further in view of Nishimoto et al (US 2016/0123769 A1) (herein after Nishimoto), and further in view of Schweizer et al (US 2017/0003182 A1) (herein after Schweizer) as applied to claims  1, 13 – 17 above, and further in view of Funatsu et al. (US 5,382,899 A) (herein after Funatsu).

	Regarding claim 2, Kuwahara in view of Nishimoto in view of Schweizer teaches the limitations of claim 1, which this claim depends on.
	Kuwahara further teaches, the rotation sensing apparatus according to claim 1, wherein the rotation information calculation circuit is further configured to sense the rotation; in response to; the differential signal (Fig. 2, ¶ [0082]; Examiner interpretation: the voltage difference between 22Aa and 22Ab is the differential signal), and the oscillation signal corresponding to the maximum frequency and the minimum frequency (Fig. 2, ¶ [0085]; Fig. 2, ¶ [0086]; Examiner interpretation: first excitation frequency f1 and second excitation frequency f2 can have a maximum frequency and minimum frequency depending on the required frequency difference.)
	Kuwahara in view of Nishimoto in view of Schweizer fail to teach, the rotation information calculation circuit is further configured to sense the rotation directions, in response to a rising or falling period of the differential signal
	In analogous art, Funatsu teaches, the rotation information calculation circuit is further configured to sense the rotation directions, in response to a rising or falling period of the differential signal (Fig. 1, Col. 10; Ln. 51-54; Fig. 13, Col. 5; Ln. 16-19; Fig. 13, Col. 5; Ln. 24-27; Examiner interpretation: Fig. 1 (the rotation information calculation circuit) senses the rotation speed N rpm and the phase difference θ (N rpm and the phase difference θ is the rising or falling period of the differential signal).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuwahara in view of Nishimoto in view of Schweizer to include a rotation information calculation circuit that is configured to sense the rotation directions, in response to a rising or falling period of a differential signal taught by Funatsu for the benefit of sensing minute rotation displacement of a body with a improved detection accuracy and predetermined period. [Funatsu: Col. 7, Ln. 16-20.]

	Regarding claim 3, Kuwahara in view of Nishimoto in view of Schweizer in view of Funatsu teaches the limitations of claim 2, which this claim depends on.
	Kuwahara further teaches, the rotation sensing apparatus according to claim 2, wherein the rotation information calculation circuit is further configured to determine a rotation; upon the oscillation signal corresponding to one of the maximum frequency and the minimum frequency corresponds to one of the first oscillation signal and the second oscillation signal (Fig. 2, ¶ [0080]; Examiner interpretation: circuit 50 (the rotation information calculation circuit) determines rotation using voltage from coil 22Aa (the first oscillation signal) and voltage from coil 22Ab (the second oscillation signal).)
	Funatsu further teaches, wherein the rotation information calculation circuit is further configured to determine a rotation direction of the rotation directions as a first direction; and the differential signal rises. (Fig. 1, Col. 10; Ln. 51-54; Fig. 1, Col. 24; Ln. 56-62; Fig. 13, Col. 5; Ln. 16-19; Fig. 13, Col. 5; Ln. 24-27; Examiner interpretation: Fig. 1 (the rotation information calculation circuit) senses the positive rotation speed N rpm (the first direction) and increasing phase difference θ (N rpm and the phase difference θ is the rising period of the differential signal).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuwahara in view of Nishimoto in view of Schweizer in view of Funatsu to include the teaching of determining a rotation direction as a first direction and a rising differential signal taught by Funatsu for the benefit of sensing minute rotation displacement of a body with an improved detection accuracy and predetermined period. [Funatsu: Col. 7, Ln. 16-20.] 

	Regarding claim 4, Kuwahara in view of Nishimoto in view of Schweizer in view of Funatsu teaches the limitations of claim 3, which this claim depends on.
	Kuwahara further teaches, the rotation sensing apparatus according to claim 3, wherein the rotation information calculation circuit is further configured to determine another rotation; upon the oscillation signal corresponding to one of the maximum frequency and the minimum frequency corresponds to one of the first oscillation signal and the second oscillation signal (Fig. 2, ¶ [0080]; Examiner interpretation: circuit 50 (the rotation information calculation circuit) determines rotation using voltage from coil 22Aa (the first oscillation signal) and voltage from coil 22Ab (the second oscillation signal).)
	Funatsu further teaches, wherein the rotation information calculation circuit is further configured to determine another rotation direction of the rotation directions as a second direction, corresponding to a direction opposite to the first direction, and the differential signal falls. (Fig. 1, Col. 10; Ln. 51-54; Fig. 1, Col. 24; Ln. 56-62; Fig. 13, Col. 5; Ln. 16-19; Fig. 13, Col. 5; Ln. 24-27; Examiner interpretation: Fig. 1 (the rotation information calculation circuit) senses the negative rotation speed N rpm (the second direction) and decreasing phase difference θ (N rpm and the phase difference θ is the falling period of the differential signal).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuwahara in view of Nishimoto in view of Schweizer in view of Funatsu to include the teaching of determining another rotation direction as a second direction opposite a first direction and falling differential signal, taught by Funatsu for the benefit of sensing minute rotation displacement of a body with an improved detection accuracy and predetermined period. [Funatsu: Col. 7, Ln. 16-20.]

	Regarding claim 5, Kuwahara in view of Nishimoto in view of Schweizer in view of Funatsu teaches the limitations of claim 3, which this claim depends on.
	Kuwahara further teaches, the rotation sensing apparatus according to claim 3, wherein the rotation information calculation circuit is further configured to determine the rotation; upon the oscillation signal corresponding to one of the maximum frequency and the minimum frequency corresponds to one of the third oscillation signal and the fourth oscillation signal (Fig. 2, ¶ [0080]; Examiner interpretation: circuit 50 (the rotation information calculation circuit) determines rotation using voltage from coil 22Ba (the third oscillation signal) and voltage from coil 22Bb (the fourth oscillation signal).)
	Funatsu further teaches, wherein the rotation information calculation circuit is further configured to determine the rotation direction as a second direction, corresponding to a direction opposite to the first direction; and the differential signal rises. (Fig. 1, Col. 10; Ln. 51-54; Fig. 1, Col. 24; Ln. 56-62; Fig. 13, Col. 5; Ln. 16-19; Fig. 13, Col. 5; Ln. 24-27; Examiner interpretation: Fig. 1 (the rotation information calculation circuit) senses the negative rotation speed N rpm (the second direction) and decreasing phase difference θ (N rpm and the phase difference θ is the rising period of the differential signal).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuwahara in view of Nishimoto in view of Schweizer in view of Funatsu to include the teaching of determining another rotation direction as a second direction opposite a first direction and a rising differential signal, taught by Funatsu for the benefit of sensing minute rotation displacement of a body with a improved detection accuracy and predetermined period. [Funatsu: Col. 7, Ln. 16-20: It is therefore the primary object of the present invention to provide a phase shift type position detecting device which, in detecting a position of a moving object, can highly improve detection accuracy (or resolution) of position data output with predetermined period.]

	Regarding claim 6, Kuwahara in view of Nishimoto in view of Schweizer in view of Funatsu teaches the limitations of claim 3, which this claim depends on.
	Kuwahara further teaches, the rotation sensing apparatus according to claim 3, wherein the rotation information calculation circuit is further configured to determine another rotation; upon the oscillation signal corresponding to one of the maximum frequency and the minimum frequency corresponds to one of the third oscillation signal and the fourth oscillation signal (Fig. 2, ¶ [0080]; Examiner interpretation: circuit 50 (the rotation information calculation circuit) determines rotation using voltage from coil 22Ba (the third oscillation signal) and voltage from coil 22Bb (the fourth oscillation signal).)
	Funatsu further teaches, wherein the rotation information calculation circuit is further configured to determine another rotation direction as a first direction; and the differential signal falls. (Fig. 1, Col. 10; Ln. 51-54; Fig. 1, Col. 24; Ln. 56-62; Fig. 13, Col. 5; Ln. 16-19; Fig. 13, Col. 5; Ln. 24-27; Examiner interpretation: Fig. 1 (the rotation information calculation circuit) senses the positive rotation speed N rpm (the first direction) and decreasing phase difference θ (N rpm and the phase difference θ is the falling period of the differential signal).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuwahara in view of Nishimoto in view of Schweizer in view of Funatsu to include the teaching of determining a first direction and a falling differential signal taught by Funatsu for the benefit of sensing minute rotation displacement of a body with a improved detection accuracy and predetermined period. [Funatsu: Col. 7, Ln. 16-20.]

7.	Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al (US 2014/0195117 A1) (herein after Kuwahara) further in view of Nishimoto et al (US 2016/0123769 A1) (herein after Nishimoto), and further in view of Schweizer et al (US 2017/0003182 A1) (herein after Schweizer) as applied to claims  1, 13 – 17 above, and further in view of Mizutani (US 2016/0231139 A1) (herein after Mizutani).

	Regarding claim 7, Kuwahara in view of Nishimoto in view of Schweizer teaches the limitations of claim 1, which this claim depends on.
	Mizutani further teaches, the rotation sensing apparatus according to claim 1, wherein the first oscillation signal and the third oscillation signal have a phase difference of 180 degrees (Fig. 1, ¶ [0036]; Examiner interpretation: output from the first Hall element 31 is the first oscillation signal and the output from the second Hall element 32 is the third oscillation signal. It would be obvious for a person skilled in the art to make the phase difference 180°), and the second oscillation signal and the fourth oscillation signal have a phase difference of 180 degrees (Fig. 1, ¶ [0036]; Examiner interpretation: output from the first Hall element 31 is the second oscillation signal and the output from the second Hall element 32 is the fourth oscillation signal. It would be obvious for a person skilled in the art to make the phase difference 180°.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuwahara in view of Nishimoto in view of Schweizer to include a first oscillation signal and a third oscillation signal that have a phase difference of 180 degrees, and second oscillation signal and a fourth oscillation signal that have a phase difference of 180 degrees taught by Mizutani for the benefit of sensing minute rotation displacement of a body with an improved detection accuracy when the sensed rotation signal is irregular. [Mizutani [0006].]

	Regarding claim 8, Kuwahara in view of Nishimoto in view of Schweizer in view of Mizutani teaches the limitations of claim 7, which this claim depends on.
	Mizutani further teaches, the rotation sensing apparatus according to claim 7, wherein the first oscillation signal and the second oscillation signal have a phase difference of 90 degrees (Fig. 1, ¶ [0036]; Examiner interpretation: output from the first Hall element 31 is the first oscillation signal and the output from the second Hall element 32 is the second oscillation signal), and the third oscillation signal and the fourth oscillation signal have a phase difference of 90 degrees. (Fig. 1, ¶ [0036]; Examiner interpretation: output from the first Hall element 31 is the third oscillation signal and the output from the second Hall element 32 is the fourth oscillation signal.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuwahara in view of Nishimoto in view of Schweizer in view of Mizutani to include a first oscillation signal and a second oscillation signal that have a phase difference of 90 degrees, and third oscillation signal and a fourth oscillation signal that have a phase difference of 90 degrees taught by Mizutani for the benefit of sensing minute rotation displacement of a body with an improved detection accuracy when the sensed rotation signal is irregular. [Mizutani [0006].]

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al (US 2014/0195117 A1) (herein after Kuwahara) further in view of Nishimoto et al (US 2016/0123769 A1) (herein after Nishimoto), and further in view of Schweizer et al (US 2017/0003182 A1) (herein after Schweizer) as applied to claims  1, 13 – 17 above, and further in view of Ruigrok (US 2019/0301893 A1) (herein after Ruigrok).

	Regarding claim 9, Kuwahara in view of Nishimoto in view of Schweizer teaches the limitations of claim 1, which this claim depends on.
	Ruigrok further teaches, the rotation sensing apparatus according to claim 1, wherein the rotation information calculation circuit is further configured to generate a first average signal by averaging the first oscillation signal and the second oscillation signal (Fig. 6, 10, 11, ¶ [0050]; Examiner interpretation: ϕOUT is first average signal, ϕ1 is the first oscillation signal and ϕ2 is the second oscillation signal), and to generate a second average signal by averaging the third oscillation signal and the fourth oscillation signal. (Fig. 6, 10, 11, ¶ [0050]; Examiner interpretation: ϕOUT is second average signal, ϕ1 is the third oscillation signal and ϕ2 is the fourth oscillation signal.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuwahara in view of Nishimoto in view of Schweizer to include the teaching of generating an average signal by averaging one oscillation signal and another oscillation signal taught by Ruigrok for the benefit of determining minute rotation displacement of a body and suppressing stray magnetic shield without shielding [Ruigrok [0022].]

9.	Claim(s) 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al (US 2014/0195117 A1) (herein after Kuwahara) in view of Schweizer et al (US 2017/0003182 A1) (herein after Schweizer) and further in view of Nishimoto et al (US 2016/0123769 A1) (herein after Nishimoto).

	Regarding Claim 18, Kuwahara teaches, a rotation sensing apparatus (Fig. 1, ¶ [0065]; Fig. 1, ¶ [0068]; Examiner interpretation: torque sensor 20 is the rotation sensing apparatus) comprising: a detected part, configured to rotate in rotation directions, comprising a — first pattern portion with a plurality of first pattern members, and a — second pattern portion with a plurality of second pattern members (Fig. 1, ¶ [0072]; Fig. 1, ¶ [0065]; Fig. 3, ¶ [0072]; Examiner interpretation: sensor shaft 85 is the detected part, multiple windows 831 is the first pattern portion, multiple windows 831 is the second pattern portion); a sensor unit comprising sensors — (Fig. 2, ¶ [0075]; Examiner interpretation: torque sensor 20 is the sensor unit, coils 22Aa, coils 22Ab, coils 22Ba, coils 22Bb are the sensors); and a rotation information calculation circuit configured to calculate rotation information of a rotating body in response to oscillation signals based on respective outputs of the sensors, and sense the rotation directions, in response to a differential signal, generated based on a first oscillation signal of the oscillation signals and a second oscillation signal of the oscillation signals (Fig. 2, ¶ [0080]; Examiner interpretation: circuit 50 is the rotation information calculation circuit, voltage from coil 22Aa is the first oscillation signal, voltage from coil 22Ab is the second oscillation signal, the voltage difference between 22Aa and 22Ab is the differential signal), and an oscillation signal corresponding to one of a maximum frequency and a minimum frequency, from among the oscillation signals. (Fig. 2, ¶ [0076]; Fig. 2, ¶ [0085]; Fig. 2, ¶ [0086]; Examiner interpretation: first excitation frequency f1 and second excitation frequency f2 can have a maximum frequency and minimum frequency depending on the required frequency difference.)
	Kuwahara fails to teach, — a detected part, —, comprising a protruding first pattern portion —, and a protruding second pattern portion — a sensor unit comprising sensors disposed in the rotation directions of the detected part; —.
	In analogous art, Schweizer teaches, — a detected part (Fig. 5, first plurality of teeth 412; second plurality of teeth 418), —, comprising a protruding first pattern portion (Fig. 5, tooth 412a) —, and a protruding second pattern portion (Fig. 5, tooth 418a)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuwahara by combining the detected part taught by Kuwahara with the detected part taught by Schweizer for the benefit of sensing a rotation using an apparatus that is compact, cost effective, and is able to measure a torque acting on a short rotating shaft. Schweizer: ¶ [0004].
	Kuwahara in view of Schweizer fail to teach, — a sensor unit comprising sensors disposed in the rotation directions of the detected part; —.
	In analogous art, Nishimoto teaches, a sensor unit comprising sensors disposed in the rotation directions of the detected part — (Figs. 1, 2, ¶ [0022]; Figs. 1, 2, ¶ [0026]; Examiner interpretation: integrated circuit (IC) package 20 (the sensor unit) comprising element 22 and element 21 (the sensors) in an orthogonal direction (rotation direction) of disc portion 82 (the detected).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuwahara in view of Schweizer by combining the sensors taught by Kuwahara in view of Schweizer with the sensors taught by Nishimoto to teach a sensor disposed to be spaced apart from another sensor in a rotation direction taught by Nishimoto for the benefit of sensing minute rotation displacement of a body by utilizing a simple sensor [Nishimoto: ¶ [0004]; ¶ [0005].]

 	Regarding Claim 19, Kuwahara in view of Schweizer in view of Nishimoto teach the rotation sensing apparatus according to claim 18, wherein the sensors comprise a first sensor disposed opposite to the protruding first pattern portion, a second sensor disposed opposite to the protruding second pattern portion, a third sensor disposed to be spaced apart from the first sensor and opposite to the protruding first pattern portion, and a fourth sensor disposed to be spaced apart from the second sensor and opposite to the protruding second pattern portion.
	Schweizer further teaches, a rotation sensing apparatus (Fig. 5, a torque measurement system 400) — 
a — sensor (Fig. 5, the sensor probe 406a) disposed opposite to the protruding first pattern portion (Fig. 5, tooth 412a), a — sensor (Fig. 5, the sensor probe 406b) disposed opposite to the protruding second pattern portion (Fig. 5, tooth 418a), a — sensor (Fig. 5, the sensor probe 406a) disposed — and opposite to the protruding first pattern portion (Fig. 5, tooth 412a), and a — sensor (Fig. 5, the sensor probe 406a) disposed — and opposite to the protruding second pattern portion. (Fig. 5, tooth 418a)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuwahara in view of Schweizer in view of Nishimoto by combining the rotation sensing apparatus and sensors taught by Kuwahara in view of Schweizer in view of Nishimoto with the rotation sensing apparatus and sensors taught by Schweizer for the benefit of sensing a rotation using an apparatus that is compact, cost effective, and is able to measure a torque acting on a short rotating shaft. [Schweizer: ¶ [0004].]

	In Re Claim 20, Kuwahara in view of Schweizer in view of Nishimoto teaches the limitations of claim 19, which this claim depends on.
	Kuwahara further teaches, the rotation sensing apparatus according to claim 19, wherein the first oscillation signal, the second oscillation signal, a third oscillation signal of the oscillation signals, and a fourth oscillation signal of the oscillation signals are generated based on respective outputs of the first sensor, the second sensor, the third sensor, and the fourth sensor (Fig. 2, ¶ [0080]; Examiner interpretation: circuit 50 is the rotation information calculation circuit, voltage from coil 22Aa is the first oscillation signal, voltage from coil  22Ab is the second oscillation signal, voltage from coil 22Ba is the third oscillation signal, voltage from coil 22Bb is the fourth oscillation signal.)

10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al (US 2014/0195117 A1) (herein after Kuwahara) in view of Schweizer et al (US 2017/0003182 A1) (herein after Schweizer) and further in view of Nishimoto et al (US 2016/0123769 A1) (herein after Nishimoto) as applied to claims 18 – 20 above, and further in view of Funatsu et al. (US 5,382,899 A) (herein after Funatsu).

	In Re Claim 21, Kuwahara in view of Schweizer in view of Nishimoto teaches the limitations of claim 20, which this claim depends on.
	Kuwahara further teaches, the rotation sensing apparatus according to claim 20, wherein the rotation information calculation circuit is further configured to sense the rotation directions, in response to; the differential signal (Fig. 2, ¶ [0082]; Examiner interpretation: the voltage difference between 22Aa and 22Ab is the differential signal), and the oscillation signal corresponding to the one of the maximum frequency and the minimum frequency (Fig. 2, ¶ [0085]; Fig. 2, ¶ [0086]; Examiner interpretation: first excitation frequency f1 and second excitation frequency f2 can have a maximum frequency and minimum frequency depending on the required frequency difference.)
	Kuwahara in view of Schweizer in view of Nishimoto fail to teach, the rotation information calculation circuit is further configured to sense the rotation directions, in response to a rising or falling period of the differential signal.
	In analogous art, Funatsu teaches, the rotation information calculation circuit is further configured to sense the rotation directions, in response to a rising or falling period of the differential signal (Fig. 1, Col. 10; Ln. 51-54:; Fig. 1, Col. 24; Ln. 56-62; Fig. 13, Col. 5; Fig. 13, Col. 5; Ln. 24-27; Examiner interpretation: Fig. 1 (the rotation information calculation circuit) senses the rotation speed N rpm and the phase difference θ (N rpm and the phase difference θ is the rising or falling period of the differential signal).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuwahara in view of Nishimoto to include a rotation information calculation circuit that is configured to sense the rotation directions, in response to a rising or falling period of a differential signal taught by Funatsu for the benefit of sensing minute rotation displacement of a body with a improved detection accuracy and predetermined period. [Funatsu: Col. 7, Ln. 16-20.]

Allowable Subject Matter
11.	Claims 10 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 10, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the rotation information calculation circuit is further configured to generate a first subtraction signal by subtracting the first average signal from the first oscillation signal, and to generate a second subtraction signal by subtracting the second average signal from the second oscillation signal.”
12.	Claim 11 is objected to due to its dependency on claim 10. Claim 12 is objected to due to its dependency on claim 11.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis (US 2018/0057988 A1) teaches, a rotation sensing apparatus (Fig. 4, sensor 130.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866


/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868